Title: From James Madison to Caleb Strong, 21 April 1802
From: Madison, James
To: Strong, Caleb


Sir,
Department of State April 21. 1802.
I have been honored with you[r] letter of March 10. inclosing a Resolution of the Legislature of Massachusetts relating first to a survey of the boundary between that commonwealth, and the British Provinces of New Brunswick & lower Canada; & secondly to a definition of the jurisdiction of certain Islands in or near the Bay of Passa-maquody.
The latter subject had been so far anticipated by instructions of the 28th. of July last, to the Minister Plenipotentiary of the United States at London, as to be brought to the attention of the British Government. And Mr. King will be authorised & instructed to take the further steps necessary for accomplishing the object in view.
The other object of the Resolution will receive from the President all the attention which is due to it & to the wishes of the Legislature of Massachusetts thereon. With perfect respect and consideration, I have the honor to be Your most Obedient servant.
 

   
   RC (M-Ar). In a clerk’s hand. Signature clipped.



   
   Letter not found.



   
   Resolution 132 of the Massachusetts General Court, dated 10 Mar. 1802, requested the governor to apply to the U.S. government for the appointment of commissioners to fix the boundary between Maine and New Brunswick “by actual survey,” using “fixed monuments,” and to ascertain the jurisdiction of the islands in and near Passamaquoddy Bay (Resolves, &c., of the General Court of Massachusetts [Boston, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 2626], pp. 72–73).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:484.


